Nott, J.,
concurring:
This case, I think, is not ruled by the decision in Tyers, (5 O.. ills. B., p. 509,) for the following reasons:
Here there was no protest before payment addressed to the proper officer of the Government; the payment was received by the party in person, and not by an agent acting beyond the scope of his authority; there was no receipt given at the time of payment reserving the claim for payment in gold; and there was a release given which is supported by the payment made in the kind of money which the claimant consented to receive.
As to the claimant’s right to recover for the three bonds which have not been paid to him, I concur with the opinion, of the court.